DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 12/30/2021.
3.       Claims 1-3, 5-9, 12-16 and 21-27 are pending.  Applicant has amended claims 1, 5, 7, added new claims 21-27 and canceled claims 4, 10-11 and 17-20.
                                                      

Reasons for Allowance

4. 	Applicant’s arguments filed on 12/02/2021 and 12/30/2021 have been fully considered. 

5. 	The present claims are allowable over the closest prior art, McDaniel et al (US Patent No.: 10,894,250 B2).

McDaniel discloses a method of preparing a polymerization catalyst comprising:
contacting a chrominated silica support with an aqueous titanium solution (i.e., solubilized titanium mixture, Col.57 lines 58-67 to Col.58 lines 1-3, Col.17 lines 14-21) to form titanated/chrominated silica support, wherein the aqueous titanium solution comprise water (i.e., solvent Col.17 lines 59-63), a titanium compound (i.e., Col.11 lines 39-67 to Col.12 lines 1-14), and an amino acid (i.e., nitrogen containing compound such as arginine, dimethylglycine, Col.15 lines 12-19, tables 3, 7);
drying the titanated/chrominated silica support by heating the titanated/chrominated silica support to a temperature in a range of from about 50° C to about 200° C to form a pre-catalyst composition (Col.58 lines 6-10, Col.25 lines 15-67); and
calcining the pre-catalyst composition by heating the pre-catalyst composition to a temperature in a range of from about 400° C to about 1000° C to form a polymerization catalyst (Col.27 lines 1-20 and Col.63 lines 60-64),
	wherein the titanium compound comprises a titanium (IV) compound, a titanium (III) compound, titania, or combinations thereof (Col.11 lines 34-67 to Col.12 lines 1-14).

However, McDaniel does not disclose or suggest wherein the amino acid comprises serine, threonine or a combination thereof, and wherein an equivalent molar ratio of the amino acid to the titanium compound in a range of from about 2 to about 3.

Thus, it is clear that McDaniel, either alone or in combination, do not disclose or suggest the present invention.  

Further, applicant’s amendment overcomes the 35 USC 112 (b), second paragraph and 112 (d), fourth paragraph rejections of record.

Further, applicant’s amendment overcomes the claim objections of record.

Further, applicant’s amendment to abstract, which has been entered on 12/02/2021, overcomes the specification objection of record.

In light of the above, the present claims 1-3, 5-9, 12-16 and 21-27 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        12/30/2021